



Exhibit 10.1


Nonemployee Directors Stock Incentive Program

(Amended and Restated as of February 25, 2016)
Edwards Lifesciences Corporation
















































69855_3.docx

--------------------------------------------------------------------------------






Contents



--------------------------------------------------------------------------------

Article 1.
Establishment, Objectives, and Duration
1
Article 2.
Definitions
2
Article 3.
Administration
4
Article 4.
Eligibility and Participation
5
Article 5.
Shares Subject to the Program
5
Article 6.
Stock Options
7
Article 7.
Stock Issuances
9
Article 8.
Restricted Stock
9
Article 9.
Restricted Stock Units
10
Article 10.
Stock Appreciation Rights
12
Article 11.
Automatic Awards to Nonemployee Directors
12
Article 12.
Beneficiary Designation
15
Article 13.
Deferrals
15
Article 14.
Rights of Participants
15
Article 15.
Change in Control
16
Article 16.
Amendment, Modification, and Termination
16
Article 17.
Compliance with Applicable Law and Withholding
17
Article 18.
Indemnification
18
Article 19.
Successors
18
Article 20.
Legal Construction
18



    


69855_3.docx

--------------------------------------------------------------------------------






Edwards Lifesciences Corporation

Nonemployee Directors Stock Incentive Program
(Amended and Restated as of February 25, 2016)
Article 1.
Establishment, Objectives, and Duration

1.1.
Establishment of the Program. Edwards Lifesciences Corporation, a Delaware
corporation (hereinafter referred to as the “Company”), hereby amends and
restates the Nonemployee Directors Stock Incentive Program formerly known as the
Edwards Lifesciences Corporation Nonemployee Directors and Consultants Stock
Incentive Program (hereinafter, as amended and restated, referred to as the
“Program”), as set forth in this document, effective as of February 25, 2016.
The Program was previously amended and restated in March 2002, November 2002,
May 2003, February 19, 2004, March 4, 2005, May 2007, November 13, 2008,
February 11, 2010, November 9, 2011, and May 14, 2013. Prior to the amendment
and restatement on March 4, 2005, consultants were eligible to participate in
the Program. The Program permits the grant of Nonqualified Stock Options, Stock
Issuances, Restricted Stock, Restricted Stock Units and Stock Appreciation
Rights.

The Program became effective as of April 1, 2000 (the “Effective Date”) and
shall remain in effect as provided in Section 1.3 hereof. The share limitations
under the Program reflect the 2-for-1 stock splits effected on May 27, 2010 and
December 14, 2015.
1.2.
Objectives of the Program. The objectives of the Program are to optimize the
profitability and growth of the Company through long-term incentives which are
consistent with the Company’s goals and which link the personal interests of
Participants to those of the Company’s stockholders. The Program is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Participants who make significant
contributions to the Company’s success and to allow Participants to share in the
success of the Company.

1.3.
Duration of the Program. The Program commenced on the Effective Date, as
described in Section 1.1 hereof, and shall remain in effect, subject to the
right of the Board to amend or terminate the Program at any time pursuant to
Article 16 hereof, until all Shares subject to it shall have been purchased or
acquired according to the Program’s provisions. However, in no event may an
Award be granted under the Program on or after April 1, 2020.



69855_3.docx

--------------------------------------------------------------------------------






Article 2.
Definitions

Whenever used in the Program, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:
2.1.
“Annual Retainer” means the fixed annual fee of a Nonemployee Director in effect
on the first day of the year in which such Annual Retainer is payable for
services to be rendered as a Nonemployee Director of the Company. The Annual
Retainer does not include meeting or chairmanship fees.

2.2.
“Award” means, individually or collectively, a grant under this Program of
Nonqualified Stock Options, Stock Issuances, Restricted Stock, Restricted Stock
Units, or Stock Appreciation Rights.

2.3.
“Award Agreement” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards granted
under this Program.

2.4.
“Board” or “Board of Directors” means the Board of Directors of the Company.

2.5.
“Change in Control” of the Company shall mean the occurrence of any one of the
following events:

(a)
Any “Person”, as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, and any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or such proportionately
owned corporation), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or

(b)
During any period of not more than twenty-four (24) months, individuals who at
the beginning of such period constitute the Board of Directors of the Company,
and any new director (other than a director designated by a Person who has
entered into an agreement with the Company to effect a transaction described in
Sections 2.5(a), 2.5(c), or 2.5(d) of this Section 2.5) whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or



2

--------------------------------------------------------------------------------






(c)
The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities; or

(d)
The Company’s stockholders approve a plan of complete liquidation or dissolution
of the Company, or an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets (or any transaction having a
similar effect.

2.6.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

2.7.
“Committee” means the Compensation and Governance Committee and any successor
thereto or any other committee appointed by the Board to administer Awards to
Participants, as specified in Article 3 herein.

2.8.
“Company” means Edwards Lifesciences Corporation, a Delaware corporation, and
any successor thereto as provided in Article 19 herein.

2.9.
“Disability” means the inability of the Participant to attend any meetings of
the Board or a Committee thereof for a period of twenty-six (26) weeks by reason
of a medically determinable physical or mental impairment or the resignation or
replacement of the Participant as a member of the Board by reason of such
impairment.

2.10.
“Effective Date” shall have the meaning ascribed to such term in Section 1.1
hereof.

2.11.
“Employee” means an employee of the Company or of a Subsidiary of the Company.

2.12.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

2.13.
“Fair Market Value” means, at any date, the closing sale price on the principal
securities exchange on which the Shares are traded on the last previous day on
which a sale was reported.



3

--------------------------------------------------------------------------------






2.14.
“Nonemployee Director” means a member of the Company’s Board who is not an
Employee of the Company.

2.15.
“Nonqualified Stock Option” or “Option” means an option to purchase Shares
granted under Article 6 or Article 11 herein and which is not intended to meet
the requirements of Code Section 422.

2.16.
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.17.
“Participant” means a Nonemployee Director who has been selected to receive an
Award or who has outstanding an Award granted under the Program.

2.18.
“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.

2.19.
“Restricted Stock” means an Award granted to a Participant pursuant to Article 8
herein.

2.20.
“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 9 herein.

2.21.
“Shares” means the shares of common stock of the Company.

2.22.
“Stock Appreciation Right” means an Award granted to a Participant pursuant to
Article 10 herein.

2.23.
“Stock Issuance” means an Award granted to a Participant pursuant to Article 7
herein.

2.24.
“Subsidiary” means any business, whether or not incorporated, in which the
Company beneficially owns, directly or indirectly through another entity or
entities, securities or interests representing more than fifty percent (50%) of
the combined voting power of the voting securities or voting interests of such
business.

Article 3.
Administration

3.1.
General. The Program shall be administered by the Compensation and Governance
Committee of the Board, or by any other Committee appointed by the Board for
such purpose. Any Committee administering the Program shall be comprised
entirely of directors. The members of the Committee shall be appointed in
accordance with the bylaws of the Company and the charter of such Committee.
Members of the Committee may participate in the



4

--------------------------------------------------------------------------------






Program. The Committee shall have the authority to delegate administrative
duties to officers, Employees, or directors of the Company; provided that the
Committee shall not be able to delegate its authority with respect to granting
Awards.
3.2.
Authority of the Committee. Except as limited by law or by the Certificate of
Incorporation or Bylaws of the Company, and subject to the provisions of the
Program, the Committee shall have the authority to: (a) interpret the provisions
of the Program, and prescribe, amend, and rescind rules and procedures relating
to the Program; (b) grant Awards under the Program, in such forms and amounts
and subject to such terms and conditions as it deems appropriate, including,
without limitation, Awards which are made in combination with or in tandem with
other Awards (whether or not contemporaneously granted) or compensation or in
lieu of current or deferred compensation; (c) subject to Article 16, modify the
terms of, cancel and reissue, or repurchase outstanding Awards; (d) prescribe
the form of agreement, certificate or other instrument evidencing any Award
under the Program; (e) correct any defect or omission and reconcile any
inconsistency in the Program or in any Award hereunder; (f) design Awards to
satisfy requirements to make such Awards tax-advantaged to Participants in any
jurisdiction or for any other reason that the Company desires; and (g) make all
other determinations and take all other actions as it deems necessary or
desirable for the administration of the Program; provided, however, that except
for adjustments made pursuant to Section 5.4, no outstanding Option will be
amended or cancelled in connection with any program that is considered a
repricing of the Option under the rules of the principal securities exchange on
which the Shares are traded without stockholder approval. The determination of
the Committee on matters within its authority shall be conclusive and binding on
the Company and all other persons. The Committee shall comply with all
applicable laws in administering the Plan. If and to the extent permitted by law
(and subject to Section 3.1 herein), the Committee may delegate its authority as
identified herein.

3.3.
Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Program and all related orders and resolutions
of the Board shall be final, conclusive and binding on all persons, including
the Company, its stockholders, directors, Participants, and their estates and
beneficiaries.

Article 4.
Eligibility and Participation

4.1.
Eligibility. Persons eligible to participate in this Program shall be all
Nonemployee Directors.

4.2.
Actual Participation. Subject to the provisions of the Program, the Committee
may, from time to time, select from all eligible Nonemployee



5

--------------------------------------------------------------------------------






Directors those to whom Awards shall be granted and shall determine the nature
and amount of each Award.
Article 5.
Shares Subject to the Program

5.1.
Number of Shares Available for Grants. Subject to adjustment as provided in
Section 5.4 herein, the number of Shares hereby reserved for delivery to
Participants under the Program shall be two million eight hundred thousand
(2,800,000) Shares. Subject to the restrictions for Nonemployee Directors set
forth in Article 11, the Committee shall determine the appropriate methodology
for calculating the number of Shares issued pursuant to the Program.

5.2.
Type of Shares. Shares issued under the Program in connection with Awards may be
authorized and unissued Shares or issued Shares held as treasury Shares.

5.3.
Reuse of Shares.

(a)
General. In the event of the expiration or termination (by reason of forfeiture,
expiration, cancellation, surrender or otherwise) of any Award under the
Program, that number of Shares that was subject to the Award but not delivered
shall again be available as Awards under the Program.

(b)
Restricted Stock. In the event that Shares are delivered under the Program as
Restricted Stock and are thereafter forfeited or reacquired by the Company
pursuant to rights reserved upon the grant thereof, such forfeited or reacquired
Shares shall again be available as Awards under the Program.

(c)
Stock Appreciation Rights. Upon exercise of any Stock Appreciation Right, the
Share reserve under Section 5.1 shall be reduced by the gross number of Shares
as to which such Stock Appreciation Right is exercised.

5.4.
Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares which may be delivered under Section 5.1,
in the number and class of and/or price of Shares subject to outstanding Awards
granted under the Program and in the number and/or class of Shares subject to
Awards to be granted to Nonemployee Directors under Article 11, as shall be
determined to be appropriate and equitable by the Board, in its sole discretion,
to prevent dilution or enlargement of rights;



6

--------------------------------------------------------------------------------






provided, however, that the number of Shares subject to any Award shall always
be a whole number. In a stock-for-stock acquisition of the Company, the
Committee may, in its sole discretion, substitute securities of another issuer
for any Shares subject to outstanding Awards.
Article 6.
Stock Options

6.1.
Grant of Options.

(a)
Subject to the terms and provisions of the Program, Options may be granted in
such number, and upon such terms, and at any time and from time to time as shall
be determined by the Committee.

(b)
If all or any portion of the exercise price or taxes incurred in connection with
the exercise are paid by delivery (or, in the case of payment of taxes, by
withholding of Shares) of other Shares of the Company, a Participant’s Options
may provide for the grant of replacement Options. All Options under the Program
shall be granted in the form of nonqualified stock options as no Option under
the Program may be granted in the form of an incentive stock option as defined
under the provisions of Code Section 422.

6.2.
Award Agreement. Each Option grant shall be evidenced by an Award Agreement that
shall specify the Option Price, the duration of the Option, the number of Shares
to which the Option pertains, and such other provisions as the Committee shall
determine.

6.3.
Option Price. The Option Price for each grant of an Option under this Program
shall be at least equal to one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted.

6.4.
Duration of Options. Unless the Committee determines otherwise, the term of each
Option shall expire on the seventh (7th) anniversary date of its grant, subject
to such provisions for earlier expiration as the Committee may specify in
accordance with Section 6.8 (relating to termination of directorship) or
otherwise.

6.5.
Exercise of Options. Options granted under this Article 6 shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant.

6.6.
Payment. Options granted under this Article 6 shall be exercised by the delivery
of a written notice of exercise (or such other form of notice as the Company may
specify) to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, or compliance with such procedures as the
Company may establish for notifying the Company, either directly or through an
on-line internet transaction with a brokerage firm



7

--------------------------------------------------------------------------------






authorized by the Company to effect such option exercise, of the exercise of the
Option for one or more Shares. Exercise of an Option must be accompanied by full
payment for the Shares for which the Option is exercised (or a satisfactory
“cashless exercise” notice).
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering previously acquired
Shares (by either actual delivery or attestation) having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price; (c) by a
cashless exercise as permitted under Federal Reserve Board’s Regulation T,
subject to applicable securities law restrictions and such procedures and
limitations as the Company may specify from time to time; (d) by any other means
which the Board determines to be consistent with the Program’s purpose and
applicable law; or (e) by a combination of two or more of (a) through (d).
Subject to any governing rules or regulations, including cashless exercise
procedures, as soon as practicable after receipt of a notification of exercise
and full payment (or a satisfactory “cashless exercise” notice), the Company
shall cause to be issued and delivered to the Participant, in certificate form
or otherwise, evidence of the Shares purchased under the Option(s).
6.7.
Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8.
Termination of Directorship. Each Participant’s Option Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s service to the Company as a
Nonemployee Director. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
each Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

6.9.
Nontransferability of Options. Except as otherwise provided in a Participant’s
Award Agreement, no Option granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all Options granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.



8

--------------------------------------------------------------------------------






6.10.
Substitution of Cash. Unless otherwise provided in a Participant’s Award
Agreement, and notwithstanding any provision in the Program to the contrary
(including but not limited to Section 16.3), in the event of a Change in Control
in which the Company’s stockholders holding Shares receive consideration other
than shares of common stock that are registered under Section 12 of the Exchange
Act, the Committee shall have the authority to require that any outstanding
Option be surrendered to the Company by a Participant for cancellation by the
Company, with the Participant receiving in exchange a cash payment from the
Company within ten (10) days of the Change in Control. Such cash payment shall
be equal to the number of Shares under Option, multiplied by the excess, if any,
of the greater of (i) the highest per Share price offered to stockholders in any
transaction whereby the Change in Control takes place, or (ii) the Fair Market
Value of a Share on the date the Change in Control occurs, over the Option
Price.

Article 7.
Stock Issuances

7.1.
Stock Issuance Awards. Subject to the terms and provisions of the Program, the
Committee may issue Shares as fully vested shares (“Stock Issuances”) in such
number and upon such terms as shall be determined by the Committee.

7.2.
Consideration. A Stock Issuance may be awarded in consideration for cash, past
services rendered to the Company or an affiliate or for such other consideration
as determined by the Committee.

Article 8.
Restricted Stock

8.1.
Restricted Stock Awards. Subject to the terms and provisions of the Program, the
Committee may issue Shares subject to retention and transfer restrictions
(“Restricted Stock”) as shall be determined by the Committee.

8.2.
Restricted Stock Award Agreement. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Award Agreement that shall specify the Period(s) of
Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.

8.3.
Restriction on Transferability. Except as provided in this Article 8, the Shares
of Restricted Stock granted herein may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction established by the Committee and specified in the
Restricted Stock Award Agreement, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Restricted Stock Award Agreement. All rights with respect to the
Restricted Stock granted to a Participant under the Program shall be available
during his or her lifetime only to such Participant.



9

--------------------------------------------------------------------------------






8.4.
Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock granted pursuant to the Program
as it may deem advisable including, without limitation, any or all of the
following:

(a)
A required period of service with the Company, as determined by the Committee,
prior to the vesting of Shares of Restricted Stock.

(b)
A requirement that Participants forfeit (or in the case of Shares sold to a
Participant, resell to the Company at his or her cost) all or a part of Shares
of Restricted Stock in the event of termination of his or her service as a
Nonemployee Director during the Period of Restriction.

(c)
A prohibition against such Participants’ dissemination of any secret or
confidential information belonging to the Company, or the solicitation by
Participants of the Company’s Employees for employment by another entity.

Shares of Restricted Stock awarded pursuant to the Program shall be registered
in the name of the Participant and if such Shares are certificated, in the sole
discretion of the Committee, such certificate may be deposited in a bank
designated by the Committee or with the Company. The Committee may require a
stock power endorsed in blank with respect to Shares of Restricted Stock whether
or not certificated.
Unless the Committee determines otherwise, Shares of Restricted Stock covered by
each Restricted Stock grant made under the Program shall become freely
transferable (subject to any restrictions under applicable securities law) by
the Participant after the last day of the applicable Period of Restriction.
8.5.
Voting Rights. Unless the Committee determines otherwise, Participants holding
Shares of Restricted Stock issued hereunder shall be entitled to exercise full
voting rights with respect to those Shares during the Period of Restriction.

8.6.
Dividends and Other Distributions. Unless the Committee determines otherwise,
during the Period of Restriction, Participants holding Shares of Restricted
Stock issued hereunder shall be entitled to regular cash dividends paid with
respect to such Shares. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate.

8.7.
Termination of Directorship. Each Restricted Stock Award Agreement shall set
forth the extent to which the Participant shall have the right to vest in
previously unvested Shares of Restricted Stock following termination of the
Participant’s service to the Company as a Nonemployee Director. Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the Award Agreement entered into with each Participant, need



10

--------------------------------------------------------------------------------






not be uniform among all Shares of Restricted Stock issued pursuant to the
Program, and may reflect distinctions based on the reasons for termination.
Article 9.
Restricted Stock Units

9.1.
Restricted Stock Units Awards. Subject to the terms and conditions of the
Program, the Committee may issue restricted stock units (“Restricted Stock
Units”) which entitle the Participant to receive the Shares underlying those
units following the lapse of specified restrictions (whether based on the
achievement of designated performance goals or the satisfaction of specified
services or upon the expiration of a designated time period following the
vesting of the units).

9.2.
Restricted Stock Units Award Agreement. Each Restricted Stock Units award shall
be evidenced by a Restricted Stock Units Award Agreement that shall specify the
vesting restrictions, the number of Shares subject to the Restricted Stock Units
award, and such other provisions as the Committee shall determine.

9.3.
Restrictions. The Committee shall impose such other conditions and/or
restrictions on the issuance of any Shares under the Restricted Stock Units
granted pursuant to the Program as it may deem advisable including, without
limitation, any or all of the following:

(a)
A required period of service with the Company, as determined by the Committee,
prior to the issuance of Shares under the Restricted Stock Units award.

(b)
A requirement that the Restricted Stock Units award be forfeited in whole or in
part in the event of termination of the Participant’s services as a Nonemployee
Director during the vesting period.

(c)
A prohibition against such Participants’ dissemination of any secret or
confidential information belonging to the Company, or the solicitation by
Participants of the Company’s Employees for employment by another entity.

Unless the Committee determines otherwise, Shares subject to Restricted Stock
Units under the Program shall be freely transferable (subject to any
restrictions under applicable securities law) by the Participant after receipt
of such shares.
9.4.
Stockholder Rights. Participants holding Restricted Stock Units issued hereunder
shall not have any rights with respect to Shares subject to the award until the
award vests and the Shares are issued hereunder. However, dividend-equivalent
units may be paid or credited, either in cash, in actual Shares, or in
additional Restricted Stock Units, on outstanding Restricted Stock Units awards,
subject to such terms and conditions as the Committee may deem appropriate.



11

--------------------------------------------------------------------------------






9.5.
Termination of Directorship. Each Restricted Stock Units Award Agreement shall
set forth the extent to which the Participant shall have the right to vest in
previously unvested Shares subject to the Restricted Stock Units award following
termination of the Participant’s service to the Company as a Nonemployee
Director. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Restricted Stock Unit awards issued
pursuant to the Program, and may reflect distinctions based on the reasons for
termination.

Article 10.
Stock Appreciation Rights

10.1.
Stock Appreciation Rights Awards. Subject to the terms and conditions of the
Program, the Committee may issue a Stock Appreciation Rights award which shall
entitle the Participant to receive upon exercise a payment in cash or Shares
underlying the exercised award equal to the excess (if any) of (a) the Fair
Market Value of the Shares on the date of exercise over (b) the aggregate base
price in effect for such Shares. A Stock Appreciation Right shall become
exercisable during such times and subject to such conditions as shall be
determined by the Committee, in its sole discretion.

10.2.
Stock Appreciation Rights Agreement. Each Stock Appreciation Rights award shall
be evidenced by a Stock Appreciation Rights Award Agreement that shall specify
the vesting restriction, the number of Shares subject to the award and such
additional terms and conditions as the Committee shall determine.

10.3.
Base Price. The base price for each grant of a Stock Appreciation Right under
this Program shall be at least equal to one hundred percent (100%) of the Fair
Market Value of a Share on the date the award is granted.

10.4.
Nontransferability of Stock Appreciation Rights. Except as otherwise provided in
a Participant’s Award Agreement, no Stock Appreciation Right granted under this
Article 10 may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution.
Further, except as otherwise provided in a Participant’s Award Agreement, all
Stock Appreciation Rights granted to a Participant under this Article 10 shall
be exercisable during his or her lifetime only by such Participant.

Article 11.
Automatic Awards to Nonemployee Directors

11.1.
Initial Awards.

(a)
Unless otherwise determined by the Committee, each Nonemployee Director who is
first elected to the Board shall be granted, on the date of such election, (i)
Restricted Stock Units for the number of Shares



12

--------------------------------------------------------------------------------






determined by dividing two hundred thousand dollars ($200,000) by the Fair
Market Value per Share on such date, or (ii) Options for the number of Shares
determined by dividing two hundred thousand dollars ($200,000) by the fair value
of an Option as estimated on the date of grant under a valuation model approved
by the Financial Accounting Standards Board (“FASB”) for purposes of the
Company’s financial statements under Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor provision), and
for both (i) and (ii) rounding up to the nearest whole Share; provided, however,
that in no event shall such number exceed twenty thousand (20,000) shares.
(b)
Each Initial Award shall vest in a series of three (3) successive equal annual
installments upon the Participant’s completion of each year of Board service
over the three (3)-year period measured from the grant date (or such longer
period as determined by the Committee).

(c)
Notwithstanding any other provision of the Program to the contrary, the Shares
acquired under an Initial Award granted after May 14, 2013 (net of any Shares
sold to cover the exercise price and applicable taxes due in connection with the
exercise or settlement of the award) may not be sold, transferred or otherwise
disposed of prior to the Participant’s cessation of Board service.

(d)
All additional terms of an Initial Award will be as set forth in Section 9,
herein, or as set forth in the specific Award Agreement governing such award.
Each Initial Award shall become fully-vested in the event of the Participant’s
death or Disability.

11.2.
Annual Awards.

(a)
Unless otherwise determined by the Committee, each Nonemployee Director shall
receive annually, effective as of the day following each annual meeting of the
Company’s stockholders an award as follows:

(i)
An Option for up to forty thousand (40,000) Shares, or

(ii)
A Restricted Stock Units award for up to sixteen thousand (16,000) Shares, or

(iii)
A combination of an Option and Restricted Stock Units award, provided that in no
event may the total value of the Option and Restricted Stock Units award subject
to such combined award exceed two hundred thousand dollars ($200,000). The
Committee shall have the sole discretion to determine the amount and type of
award for each year within the foregoing limitations. For such purposes, the
value of the Annual Award shall be calculated as follows: (A) the value of



13

--------------------------------------------------------------------------------






an Option shall be equal to the fair value of an option share as estimated on
the date of grant under a valuation model approved by FASB for purposes of the
Company’s financial statements under Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor provision); and
(B) the value of a Restricted Stock Unit shall be equal to the Fair Market Value
of the Share on the award date.
(b)
Each Annual Award granted prior to 2012 shall vest in a series of three (3)
successive equal annual installments upon the Participant’s completion of each
year of Board service over the three (3)-year period measured from the award
date (or such longer period as determined by the Committee). Each Annual Award
granted after 2011 and before 2015 shall vest upon the Participant’s completion
of one (1) year of Board service measured from the award date (or such longer
period as determined by the Committee). Each Annual Award granted after 2014
shall vest upon the first to occur of (i) the Participant’s completion of one
(1) year of Board service measured from the award date or (ii) the next annual
meeting of the Company’s stockholders that occurs after the calendar year in
which the Annual Award is granted (or such longer period as determined by the
Committee). Each Annual Award shall become fully vested in the event of the
Participant’s death or Disability.

(c)
Notwithstanding any other provision of the Program to the contrary, the Shares
acquired under an Annual Award granted after 2011 (net of any Shares sold to
cover the exercise price and applicable taxes due in connection with the
exercise or settlement of the award) may not be sold, transferred or otherwise
disposed of prior to the Participant’s cessation of Board service.

(d)
All additional terms of an Annual Award will be as set forth in Articles 6 and 9
herein, or as set forth in the specific Award Agreement governing such award.

11.3.
Annual Retainer Election.

(a)
Subject to the terms and provisions of the Program and any other restrictions
set out by the Committee in its sole discretion, the Committee may permit each
Nonemployee Director to elect to receive all or a portion of his or her Annual
Retainer in the form of Options or Stock Issuances to be issued as of the first
day on which such Annual Retainer is otherwise due and payable (the “Conversion
Date”) and using the Fair Market Value of a Share as of the Conversion Date as
the Option Price of the Options.



14

--------------------------------------------------------------------------------






(b)
If conversion elections are permitted by the Committee, each irrevocable
election shall be made in accordance with such rules as the Committee may
determine in its sole discretion which shall be consistent with the requirements
of Code Section 409A and the Treasury Regulations and rulings promulgated
thereunder. Except as may otherwise be determined by the Committee, in the event
of a Participant’s election to receive an Option in lieu of his Annual Retainer,
the number of shares subject to the Option shall be determined by dividing that
portion of the Annual Retainer to be paid in the form of the Option by the Fair
Market Value of a Share on the Conversion Date and multiplying the quotient by
four (4). In the event of a Participant’s election to receive Shares in lieu of
an Annual Retainer, the number of such Shares shall be determined by dividing
that portion of the Annual Retainer to be paid in the form of Shares by the Fair
Market Value of a Share on the Conversion Date. In the event the preceding
formula would result in a fractional Share being issued or subject to an Option,
the number of Shares subject to the issuance or Option shall be rounded up to
the nearest whole Share.

(c)
Any portion of a Nonemployee Director’s Annual Retainer for which an election
has not been made pursuant to this Section 11.3, shall be paid in cash to such
Nonemployee Director at such time or times as payments thereof are customarily
made by the Company.

(d)
All additional terms of an Award received as a result of the election described
herein will be as set-forth in Sections 6 and 7, herein, or as set forth in the
specific Award Agreement governing such Award.

Article 12.
Beneficiary Designation

Each Participant under the Program may, from time to time, name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom any
benefit under the Program is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
Article 13.
Deferrals

The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option, or Stock
Appreciation Right or under a Restricted Stock Unit Award. If any such deferral
election is required or permitted, the Committee shall, in its sole discretion,
establish rules and procedures


15

--------------------------------------------------------------------------------






for such payment deferrals which shall be consistent with the requirements of
Code Section 409A and the Treasury Regulations and rulings promulgated
thereunder.
Article 14.
Rights of Participants

14.1.
Directorship. Nothing in the Program or any Award Agreement shall interfere with
or limit in any way the right of the Company to terminate at any time any
Participant’s service to the Company as a Nonemployee Director, nor confer upon
any Participant any right to continue in the service of the Company.

14.2.
Participation. No Nonemployee Director shall have the right to be selected to
receive an Award under this Program, or, having been so selected, to be selected
to receive a future Award.

Article 15.
Change in Control

Upon the occurrence of a Change in Control and notwithstanding the terms of any
Award Agreement, unless otherwise specifically prohibited under applicable laws,
or by the rules and regulations of any governing governmental agencies or
national securities exchanges:
(a)
Any and all Options granted hereunder shall become immediately exercisable, and
shall terminate upon the earlier of (i) the third anniversary of the
Participant’s date of termination of service or (ii) expiration of the Option
term.

(b)
Any restriction periods and restrictions imposed on Awards shall lapse.

Article 16.
Amendment, Modification, and Termination

16.1.
Amendment, Modification, and Termination. Subject to the terms of the Program
including Sections 16.2 and 16.3, the Board may at any time and from time to
time, alter, amend, suspend or terminate the Program in whole or in part.
However, stockholder approval shall be required for any amendment of the Program
that (a) materially increases the number of Shares available for issuance under
the Program (other than pursuant to Article 5.4), (b) expands the type of awards
available under the Program, (c) materially expands the class of participants
eligible to receive Awards under the Program, (d) materially extends the term of
the Program, (e) materially changes the method of determining the Option Price
under the Program or (f) deletes or limits any provision of the Program
prohibiting the repricing of Options. The Committee may amend Awards previously
granted under the Program.

16.2.
Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of



16

--------------------------------------------------------------------------------






unusual or nonrecurring events (including, without limitation, the events
described in Section 5.4 hereof) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Program.
16.3.
Awards Previously Granted. Notwithstanding any provision of the Program or of
any Award Agreement to the contrary (but subject to Section 6.10), no
termination, amendment, or modification of the Program or amendment of an Award
previously granted under the Program shall adversely affect in any material way
any Award previously granted under the Program, without the express consent of
the Participant holding such Award.

Article 17.
Compliance with Applicable Law and Withholding

17.1.
General. The granting of Awards and the issuance of Shares under the Program
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required. Notwithstanding anything to the contrary in the Program or any
Award Agreement, the following shall apply:

(a)
The Company shall have no obligation to issue any Shares under the Program if
such issuance would violate any applicable law or any applicable regulation or
requirement of any securities exchange or similar entity.

(b)
Prior to the issuance of any Shares under the Program, the Company may require a
written statement that the recipient is acquiring the Shares for investment and
not for the purpose or with the intention of distributing the Shares and that
the recipient will not dispose of them in violation of the registration
requirements of the Securities Act of 1933.

(c)
With respect to any Participant who is subject to Section 16(a) of the Exchange
Act, the Committee may, at any time, add such conditions and limitations to
Award or payment under the Program or implement procedures for the
administration of the Program which it deems necessary or desirable to comply
with the requirements of Rule 16b-3 of the Exchange Act.

(d)
If, at any time, the Company, determines that the listing, registration, or
qualification (or any updating of any such document) of any Award, or the Shares
issuable pursuant thereto, is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory



17

--------------------------------------------------------------------------------






body is necessary or desirable as a condition of, or in connection with, any
Award, the issuance of Shares pursuant to any Award, or the removal of any
restrictions imposed on Shares subject to an Award, such Award shall not be
granted and the Shares shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
17.2.
Securities Law Compliance. Transactions under this Program are intended to
comply with all applicable conditions of Rule 16b-3 or its successors under the
1934 Act. To the extent any provision of the Program or action by the Committee
or the Board fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.

17.3.
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, local, domestic and foreign taxes, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Program.

17.4.
Share Withholding. Awards payable in Shares may provide that with respect to
withholding required upon any taxable event arising thereunder, Participants may
elect to satisfy the withholding requirement, in whole or in part, by having the
Company withhold Shares to satisfy their withholding tax obligations; provided
that Participants may only elect to have Shares withheld having a Fair Market
Value on the date the tax is to be determined equal to or less than the minimum
withholding tax which could be imposed on the transaction. All elections shall
be irrevocable, made in writing, signed by the Participant, and shall be subject
to any restrictions or limitations, including prior Committee approval, that the
Committee, in its sole discretion, deems appropriate.

Article 18.
Indemnification

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Program
and against and from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which


18

--------------------------------------------------------------------------------






such persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
Article 19.
Successors

All obligations of the Company under the Program with respect to Awards granted
hereunder shall, to the extent legally permissible, be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
Article 20.
Legal Construction

20.1.
Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

20.2.
Severability. In the event any provision of the Program shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Program, and the Program shall be construed and enforced
as if the illegal or invalid provision had not been included.

20.3.
Governing Law. To the extent not preempted by federal law, the Program, and all
Award or other agreements hereunder, shall be construed in accordance with and
governed by the laws of the state of Delaware without giving effect to
principles of conflicts of laws.





19